Citation Nr: 1628628	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  11-24 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1.  Whether new and material evidence has been received to reopen the determination that the character of the appellant's discharge is a bar to Department of Veterans Affairs benefits.

2.  Whether the character of the appellant's discharge is a bar to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The appellant had service from September 1965 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 Administrative Decision from the Department of Veterans Affairs (VA) Regional Office (RO).

An April 1977 Administrative Decision denied the appellant entitlement to VA education benefits based on a bad character of discharge.  In May 2010 the appellant submitted another claim for benefits, and the June 2010 Administrative Decision on appeal considered the appellant's previously disallowed claim on the merits without consideration of whether new and material evidence had been presented.  The Board has a legal duty to consider whether new and material evidence has been received to reopen the claim regardless of the RO's actions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the issues accordingly.   


FINDINGS OF FACT

1.  The April 1977 Administrative Decision denied the appellant entitlement to VA education benefits, based essentially on findings that his other than honorable discharge resulted from willful and persistent misconduct.  The appellant did not appeal this decision within the applicable time period, nor did he submit new and material evidence.  

2.  Evidence received since the April 1977 Administrative Decision relates to an unestablished fact necessary to substantiate the claim of whether the character of the appellant's discharge is a bar to the receipt of VA monetary benefits, and raises a reasonable possibility of substantiating the claim.

3.  The appellant entered active duty service in September 1965 and received a bad conduct discharge in November 1970.  

4.  The appellant was convicted by court-martial on multiple occasions due to periods of unauthorized absence.

5.  The appellant received a clemency discharge pursuant to Presidential Proclamation 4313 of September 16, 1974, which was not affirmed upon subsequent review by a discharge review board on an individual basis.

6.  There is no evidence suggesting that the appellant was insane at the time of the acts that resulted in his discharge.


CONCLUSIONS OF LAW

1.  The April 1977 Administrative Decision denying the appellant entitlement to VA benefits is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 3.156, 19.118, 19.153 (1976); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of whether the character of the appellant's discharge is a bar to the receipt of VA monetary benefits.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The appellant's bad conduct discharge constitutes a bar to the payment of VA monetary benefits.  38 U.S.C.A. §§ 101(2), 5107 (West 2014); 38 C.F.R. §§ 3.12, 3.354 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As an initial matter, the Board notes that for the reasons detailed below, it finds that new and material evidence has been received to reopen the appellant's claim of whether the character of his discharge is a bar to the receipt of VA monetary benefits.  Therefore, no further discussion of the duty to notify and assist is required with respect to this aspect of his appeal as any deficiency has been rendered moot.  

Where the issue involves the character of an appellant's discharge, VA must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  This notice was not provided to the appellant prior to the initial adjudication of the claim.  However, there is no prejudice to the appellant in proceeding with a decision on this issue as he has demonstrated actual knowledge of what is needed to establish veteran status through his statements in a VA Form 9 he submitted in August 2011 and other submissions of relevant evidence.  

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment and personnel records.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (2015).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  "New evidence" means existing evidence not previously submitted to the VA.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1463 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA. 
38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Here, the appellant did not submit any new and material evidence following the April 1977 Administrative Decision denying entitlement to VA benefits based on his character of discharge, nor did he file a timely appeal.  Therefore, the April 1977 Administrative Decision is final.  §§ 3.104, 3.156, 19.118, 19.153 (1976).  Upon review of the June 2010 Administrative Decision, it appears that the RO considered the appellant's claim on the merits.  However, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the appellant's claim.  Jackson, 265 F.3d 1366.  

In the April 1977 Administrative Decision, the RO denied the appellant's claim because his other than honorable discharge resulted from willful and persistent misconduct.  Thus, in order for the appellant's claim to be reopened, new evidence must have been added to the record since the April 1977 Administrative Decision that addresses these bases or supports a new theory of entitlement.  

Evidence submitted and obtained since the April 1977 Administrative Decision includes the clemency discharge pursuant to the Presidential Proclamation 4313 of September 16, 1974, a citation for exceptionally meritorious service for those serving with the United States Naval Support Activity in Danang, a DD Form 215N correcting the DD Form 214 report of separation from active duty, and a letter from the United States Department of Justice pardon attorney pertaining to the clemency discharge.  Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the appellant's claim.  The evidence is new in that it was not of record in April 1977, and the evidence is material because it relates to an unestablished fact necessary to substantiate the underlying character of discharge claim.  As a result, the Board finds that the evidence raises a reasonable possibility of substantiating the appellant's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the appellant's claim is reopened.  Justus, 3 Vet. App. at 512-513.  

Character of Discharge

As the claim has been reopened, it may now be considered on the merits.  Generally, the Board is prohibited from considering a claim on the merits which has not yet been considered on the same basis by the agency of original jurisdiction.  See Bernard, 4 Vet. App. at 394.  However, in this case, as noted above in the Introduction, the June 2010 Administrative Decision on appeal and the August 2011 Statement of the Case considered the appellant's previously disallowed claim on the merits without consideration of whether new and material evidence had been presented.  Thus, no prejudice would result to the appellant by the Board considering his claim on the merits at this time.  

The appellant is seeking to be declared eligible for VA benefits.  When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  For VA benefits purposes, the term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) (2015).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  

38 C.F.R. § 3.12(d) provides that a discharge or release because of an offense specified in that paragraph is considered to have been under dishonorable conditions.  One of the listed conditions is willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4).  This bar includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct, if service was otherwise honest, faithful and meritorious.  Id.  

Of note, an honorable or general discharge award under Presidential Proclamation No. 4313 does not remove any bar to benefits unless a discharge review board established under 10 U.S.C.A. § 1553 determines on an individual case basis that the discharge would be upgraded under uniform standards.  38 C.F.R. § 3.12(h)(1).  However, a discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is not a bar to the payment of benefits if it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  

In this case the record shows that during his active duty service, the appellant, without authority, absented himself from his unit from March 23, 1970, to April 30, 1970, for a total number of 38 days lost.  The evidence also shows that in August 1970, the appellant received a special court-martial for this absence.  He was found guilty of a violation of Article 86 of the Uniform Code of Military Justice, and sentenced to a bad conduct discharge, confinement at hard labor for two months, and forfeiture of 25 dollars per month for two months.  As matters of aggravation, the record noted that the appellant had three previous convictions for unauthorized absence by special court-martial.  Namely, in July 1978 the appellant was convicted of an unauthorized absence from his unit from May 10, 1968, to June 6, 1978, for a total number of 27 days lost; in December 1968 the appellant was convicted of an unauthorized absence from August 5, 1968, to November 6, 1968, for a total number of 93 days lost; and in December 1969 (with a rehearing in February 1970) the appellant was convicted for an unauthorized absence from April 12, 1969, to October 22, 1969, for a total number of 193 days lost.    

In August 1970, the Office of the Judge Advocate of the United States Navy Court of Military Review affirmed the bad conduct discharge, as well as the confinement at hard labor for two months and forfeiture of 25 dollars per month for two months (as recommended by the Office of Staff Judge Advocate).  

In August 1970, the appellant petitioned the United States Court of Military Appeals upon errors of law.  In November 1970 this petition for review was denied.  The appellant was ultimately discharged from service in November 1970 with his DD Form 214 noting a discharge under other than honorable conditions.  

On October 22, 1975, the appellant received a full pardon and was awarded a clemency discharge by President Gerald Ford pursuant to Presidential Proclamation No. 4313.  It was noted that the clemency discharge replaced his punitive or undesirable discharge.  

A DD Form 215N, dated January 12, 1976, shows that the appellant received a clemency discharge in recognition of satisfactory completion of alternative service pursuant to Presidential Proclamation No. 4313.  

The appellant is not eligible for VA benefits under 38 C.F.R. § 3.12(d)(4) as he was discharged due to willful and persistent misconduct.  The evidence shows that he was absent without proper authority for four separate periods during active duty service, with absences ranging from 27 days lost to 193 days lost.  This behavior ultimately led to his discharge as part of his sentence after a special court-martial.  Such lengthy and repeated absences constitute a pattern of willful and persistent misconduct.  The present case is not one involving one isolated minor episode of misconduct, but four separate instances of absence.  In addition, an absence without authority cannot constitute a minor offense for purposes of willful and persistent misconduct because it would interfere with and preclude the performance of the appellant's military duties.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  

Because of the appellant's willful and persistent misconduct, which is not characterized as a single, minor offense; and because there is no evidence to suggest that he was insane at the time (and no argument that he was), the Board finds that the character of the appellant's discharge is a bar to the payment of VA benefits.  38 C.F.R. § 3.12(d)(4).  Notably, at the July 1970 special court-martial (which was affirmed on appeal), he testified that he remained absent to financially assist his family.  Moreover, in various statements during the pendency of this appeal he has contended that he was absent without authority because of family matters that were worrying him during his active service.  See, e.g., August 2010, September 2010, August 2011 correspondence.  While the appellant contends that these should be viewed as compelling circumstances mitigating his unauthorized absences, compelling factors are only considered when the bar for benefits arises under 38 C.F.R. § 3.12(b)(6) where a veteran was discharged under other than honorable conditions as a result of an absence without official leave for a continuous period of at least 180 days.  In this case, the bar to benefits arises from the appellant's willful and persistent misconduct under 38 C.F.R. § 3.12(d)(4).  

As noted above, a bar to benefits imposed by 38 C.F.R. § 3.12(d)(4) (discharge because of willful and persistent misconduct) is not removed by Presidential Proclamation No. 4313 unless a discharge review board established under 38 U.S.C.A. § 1553 determines that, on an individual case basis, the discharge would be upgraded under uniform standards meeting the requirements set forth in 38 C.F.R. § 3.12(g).  See 38 C.F.R. § 3.12(h).  Therefore, the Board finds that the appellant's upgraded discharge under Presidential Proclamation No. 4313 did not remove the bar to VA compensation benefits because there was no individual discharge review board proceeding for the appellant.  

For the foregoing reasons, the preponderance of the evidence is against the appellant's claim.  The benefit of the doubt doctrine is therefore not applicable and the appeal must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

New and material evidence having been received to reopen the claim of whether the character of the appellant's discharge is a bar to the receipt of VA monetary benefits, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.  

The character of the appellant's discharge from service is a bar to entitlement to VA benefits.  




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


